Citation Nr: 1739346	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right shoulder, status post Mumford procedure and clavicle resection, with surgical scar (right shoulder disability).

2. Entitlement to a rating higher than 10 percent for bilateral flat feet.

3. Entitlement to an initial compensable rating for hemorrhoids.

4. Entitlement to service connection for a left knee disability. 

5. Entitlement to service connection for chronic pain syndrome.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for a right side neck disability.

8. Entitlement to service connection for a low back disability.

9.  Entitlement to an effective date earlier than June 28, 2005 for the award of a 10 percent rating for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1972 to January 1975, from March 2011 to October 2001, and from March 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO in Montgomery, Alabama has assumed the role of Agency of Original Jurisdiction (AOJ).

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that proceeding has been associated with the record.

As addressed below, the issue of entitlement to an effective date earlier than June 28, 2005 for the award of a 10 percent rating for bilateral flat feet is listed on the title page for procedural purposes only.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The DECISION below addresses the issue of entitlement to a compensable rating for hemorrhoids.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Hemorrhoids are manifested by occasional pain and rectal bleeding; large or thrombotic hemorrhoids are not shown.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Veteran did voice displeasure with the examination provided in January 2010.  He was provided additional examination in April 2014, and this examination is supplemented with clinic records, endoscopy results and the Veteran's own description of symptoms and disability.  The lay and medical evidence of record is sufficient to decide this claim.

Increased Rating for Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's hemorrhoid disability is currently rated non-compensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a non-compensable rating is warranted for internal or external hemorrhoids that are mild to moderate in severity.  A 10 percent evaluation is warranted for hemorrhoids, external or internal, that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids, external or internal, manifested by persistent bleeding and with secondary anemia; or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Turning to the facts of this case, in June 2005, the Veteran reported having flare ups of his hemorrhoids about once a week.

In March 2006, the Veteran was prescribed hydrocortisone cream to be used as needed for his hemorrhoid symptoms.

Subsequently, the Veteran reported seeing occasional blood in his stool.  He also stated that he treated his symptoms of itching and burning with medication.  See VA Treatment Records dated March 27, 2007 and June 6, 2007.

In June 2007, the Veteran underwent a GI endoscopy.  At that time, the physician removed three polyps without complication.

The Veteran was afforded a VA examination in January 2010.  The Veteran reported that he experienced flare ups of pain almost three times a week; he used ointment to help alleviate his symptoms.  Upon examination, the clinician noted that there was no evidence of internal or external hemorrhoids or skin tags.  There was also no evidence of fissures, inflammation, or rectal bleeding.

The Veteran was afforded another examination in April 2014.  At that time, the Veteran reported that his condition was stable.  He stated that he used over-the-counter creams daily, but he did not have active hemorrhoids or bleeding at that time.  However, he did endorse itching and pain with bowel movement.  Upon examination, the clinician found that there was no evidence of external hemorrhoids, anal fissures, or other abnormalities.  The clinician ultimately found that the Veteran's condition was mild to moderate in severity.

Also of record are the Veteran's lay statements.  In written correspondence, the Veteran reported occasional bleeding, along with pain and itching a few times a week.  See Notice of Disagreement dated January 31, 2008; Letter from the Veteran dated March 28, 2010.  At the recent Board hearing, the Veteran testified that his hemorrhoids flared up every week or so, causing pain, but no bleeding.  He used creams to alleviate his symptoms.  See Board Hearing Transcript, pp. 24-28.

The Board has carefully reviewed the record pertaining to this claim and has determined that a compensable rating for hemorrhoids is not applicable.  A higher evaluation is warranted where there are large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent occurrences.  The record reflects that the Veteran most often described pain, itching, and intermittent bleeding.  The record reflects that the severity of his disability was, at most, mild to moderate.  There is no medical description of hemorrhoid disability manifested by large or thrombotic hemorrhoids.  Upon examination, the Veteran endorsed pain and occasional rectal bleeding, but clinicians denied thrombosis, fissures, or any other symptomatology.  

The Board has considered the Veteran's arguments and testimony regarding the claim, but notes that he has not described hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, or manifested by persistent bleeding and with secondary anemia; or with fissures.  Therefore, the lay and medical evidence is against a compensable rating. 

The Board also considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107 (b).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's hemorrhoid disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  Moreover, none has been asserted by the Veteran directly.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The rating assigned considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for hemorrhoid disability is not warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

Increased Rating for Right Shoulder Disability

The Veteran was been afforded several examination during the appeal period to determine the severity of his right shoulder disability, with the most recent examination in April 2014.  Subsequent to this examination, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  Given Correia, the matter must be remanded for a new examination.

Increased Rating for Flat Feet

At the October 2016 Board hearing, the Veteran testified that he periodically sought treatment for his pes planus at the VA medical center in Fort Rucker, Alabama.  See Board Hearing Transcript, pp. 18-19.  In order to properly rate the Veteran's flat feet disability, remand is required to obtain these records, as they may contain pertinent information regarding the Veteran's symptomatology during the appeal period.   

Additionally, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), determined that both 38 C.F.R. § 4.59 and its holding in Correia apply whether or not the disability is being evaluated under a diagnostic code is predicated on range of motion measurements - such as diagnostic code 5276.  Therefore, this issue is remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

Service Connection Chronic Pain Syndrome 

During his second period of service, the Veteran was noted to have chronic pain syndrome.  At this time, it appears that the diagnosis was secondary to various musculoskeletal injuries, to include the right shoulder and right ankle.  See Service Treatment Record dated October 7, 2004.  Subsequent service treatment records are silent for any diagnoses of chronic pain syndrome.  In fact, at the hearing, the Veteran testified that his treating physicians have not diagnosed him with an independent chronic pain disability; rather, his claim stems from the pain he experiences from his various diagnosed disabilities.  See Board Hearing Transcript, pp. 53-55.  However, he has not withdrawn the claim and there is an assessment of chronic pain syndrome in service.  The Board finds that medical opinion is necessary to decide this issue.

Service Connection Headaches

The Veteran avers that he has a current headache disability, which he relates to his period of active service.  To date, the Veteran has not been afforded a VA examination.  Review of the record reflects that during his last period of active duty, the Veteran was treated for headaches.  See Service Treatment Records dated June 15, 2004, November 9, 2004, and December 28, 2004.  Shortly after service, the Veteran often reported periodic headaches.  See Letter from Veteran dated April 29, 2005; VA Treatment Records dated November 29, 2007.  Given these facts, the Board finds that a VA examination is required to determine the nature and etiology of the Veteran's current headache disability, if any.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for Left Knee, Neck, and Low Back Disabilities

During the first period of active service, the Veteran was involved in a motor vehicle accident, which caused him to fall out of the vehicle and landed on his back and left shoulder.  Subsequently, the Veteran often reported recurrent back pain.  See Service Treatment Records dated May 11, 1973 and August 30, 1974.  Subsequent to his first period of active service, the Veteran was diagnosed with acute cervical and lumbar strains.  See Private Treatment Records dated May 18, 1987 and November 18, 1988.  

In addition, the Veteran tore his left knee meniscus during a work-related accident.  See Private Treatment Records dated August 9, 1993 and June 7, 1994.  The Veteran often reported pain in his low back, neck and left knee during his last period of active service.  Per the Veteran's own reported history, his pain has continued to present day.  

As it pertains to the Veteran's back and neck, a medical opinion is necessary to determine the nature and etiology of the Veteran's lumbar spine disability.  Specifically, the examiner is asked to determine whether any current disability caused by any of his periods of service.

In addition, the Board finds that there is clear and unmistakable evidence that the Veteran had a left knee injury and disability that pre-existed his second and third periods of service.  See Wagner v. Principi, 370 F.3d 1089 (2004).  As such, an opinion is necessary to determine whether the Veteran's left knee disability was worsened beyond its normal progression during his second and third periods of active service.  

Effective date claim

In pertinent part, a July 2007 AOJ rating decision awarded a 10 percent increased rating for the Veteran's bilateral foot disability effective June 28, 2005.  The Veteran filed a notice of disagreement (NOD) with this rating in January 2008, which is a claim currently before the Board.  In that same NOD, the Veteran expressed disagreement with the effective date of award assigned.  To date, the Veteran has not been provided a statement of the case (SOC) as required by law.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is remanded for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify and provide a release form for any records of VA and/or private treatment relating to the disabilities that remain on appeal that have not yet been associated with the file.  Obtain any VA treatment records identified.  Specifically, the RO should request the Veteran's records from the VA Medical Center in Fort Rucker, Alabama related to his pes planus disability.  After securing the Veteran's written authorization, obtain the private records identified.  If any records that cannot be obtain after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2. Schedule the Veteran for VA examination(s) to determine the severity of his service-connected right shoulder disability and bilateral flat feet.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

In addition to all necessary findings, in order to comply with the decision in Correia, the VA examination must include range of motion testing for both knees and the feet in the following areas: 
    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's headache disability, if any.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.  Upon review of the record and examination of the Veteran, the clinician should respond to the following:

a) List all diagnoses pertaining to the Veteran's headaches.

b) For each disability diagnosed, it is at least as likely as not (50 percent probability or greater) that the Veteran's disability was caused by or otherwise etiologically related to his periods of service.

In providing this opinion, the examiner should consider the Veteran's treatment for headaches in June, November and December 2004, and his reported history of headaches in an April 2005 letter and during a VA clinic visitation in November 2007.

A complete rationale must be provided for all opinions rendered.

4. Schedule the Veteran for a VA examination to determine the nature of etiology of the Veteran's left knee, low back, and neck disabilities and claimed chronic pain syndrome.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination. All findings and diagnoses must be fully reported.  Upon review of the record and examination of the Veteran, the clinician should respond to the following:

	a) Please clarify the criteria for diagnosing "chronic pain syndrome" and provide opinion as to whether it is at least as likely as not that the Veteran manifests chronic pain syndrome (independent of pain associated with service-connected disability) which had its onset during service from March 2003 to January 2005, or is otherwise caused or aggravated by an event during service OR caused or aggravated by service-connected disability. 

   b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability was caused by or otherwise etiologically related to his periods of service from January 1972 to January 1975, from March 2011 to October 2001, and/or from March 2003 to January 2005?

   c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine disability was caused by or otherwise etiologically related to his periods of service from January 1972 to January 1975, from March 2011 to October 2001, and/or from March 2003 to January 2005?

   d) Whether clear and unmistakable evidence of record establishes that the Veteran's pre-existing left knee disability, to include torn medial meniscus, was NOT aggravated beyond its natural progression by his periods of military service from March 2001 to October 2001 and/or March 2003 to January 2005.

A complete rationale must be provided for all opinions rendered.

5. Furnish the Veteran with an SOC pertaining to the issues of entitlement to an effective date earlier than June 28, 2005 for the award of a 10 percent rating for bilateral flat feet service connection for back cysts, a right shoulder disability, neck strain, and bilateral sciatica.  

6. Upon completion of the development outlined above, and any additional developed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


